DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-5, 7-9, 11-16, and 18-23 from the Response filed on 04 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding limitations of claims 1-5, 7, and 21, independent claim 1 recites: "the first data model" in line 15 on p. 2 of the Response, “the second data model” in line 4 on p. 3 of the 
Regarding limitations of claims 1-5, 7-9, 11-16, and 18-23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. (See MPEP § 2173.05(c).) In the present instance, independent claim 1 recites the broad recitation “determining, by a device, whether to use a first set of data models, a second set of data models, and/or a third set of data models” (note the “and/or” in the clause); and the claim also recites “using the first data model,” “using the second data model,” and “using the third data model,” which constitutes a narrower statement of the range/limitation because it appears that all “data model” types are used. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Independent claims 8 and 15, while of different scope relative to claim 1, recite limitations similar to the limitations of claim 1. As such, independent claims 8 and 15 are similarly deficient. Claims 2-5, 7, 9, 11-14, 16, and 18-23 depend from one of independent claims 1, 8, and 15, and are also rejected for the reasons outlined above due to their dependency.
Regarding limitations of claim 16, the claim recites the limitation “a third machine-learning-driven analysis of the third set of weighted features” in lines 7 and 8, whereas independent claim 15, from which claim 16 depends, already introduces “a third machine-learning-driven analysis in line 6. It is unclear whether the two limitations refer to the same element, or if the limitations refer to different elements. As such, claim 16 is indefinite. For purposes of examination, the two limitations are being treated as referring to the same element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,822,410 A to McCausland (hereinafter referred to as “McCausland”) in view of a published paper by Sun et al.1 (hereinafter referred to as “Sun”), further in view of a published paper by Sabbeh2 (hereinafter referred to as “Sabbeh”), further in view of an online article by Haponik3 (hereinafter referred to as “Haponik”), and further in view of U.S. Pat. App. Pub. No. 2013/0211912 A1 to Kim et al. (“Kim”).
	Regarding claim 1, McCausland teaches the following limitations:
“A method, comprising: determining, by a device,” “to use” “models to determine whether to offer additional services to particular users of a group of users who have accounts with a service provider.” McCausland teaches, in col. 5, ll. 60-64, “Generally, process 68 models quantized historical churn factors chosen from the customer/unit data to identify churn rates for each combination of historical churn factor quantum.” McCausland teaches, in col. 10, ll. 65 and 66, “FIG. 6 shows a flow chart of a churn amelioration process 126 performed by system 20.” McCausland teaches, in col. 11, ll. 2-6, “process 126 provides the ORU with sufficient information to identify potential churn situations and customer problems and to extend appropriate offer and action proposals to customers on behalf of the organization.” McCausland teaches, in col. 14, ll. 23 and 24, “the customer’s account.” The churn amelioration process in McCausland reads on the claimed “method.” The modeling and uses thereof in McCausland read on the claimed “determining, by a device,” “to use” “models.” The subsequent extending of offers and action proposals in McCausland read on the claimed “to determine whether to offer additional services to particular users of a group of users.” The customers having accounts with the organization in McCausland reads on the claimed “users who have accounts with a service provider.”
“Receiving, by the device, user data associated with the group of users who have accounts with the service provider, wherein the user data includes at least one of user account data, user behavioral data, or technical support data.” McCausland teaches, in col. 1, ll. 10-12, “Churn refers to the deactivation of an active customer account.” McCausland teaches, in col. 4, ll. 4-10, “Data feeds 30 transport data from various data generating and storage facilities, such as a mobile switching center 32, a billing system 34, a customer service system 36, and other systems 38. Other systems 38 may include, for example, a customer 
“Receiving, by the device, a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users who have accounts with the service provider.” McCausland teaches, in col. 3, ll. 41-47, “system 20 may be useful for any organization and particularly for an organization that provides communications and/or information services, such as cellular telecommunication providers, paging service providers, cable television providers, on-line database providers, long-distance telecommunication service providers, and the like.” McCausland teaches, in col. 4, ll. 9-12, “Such systems are well known in the cellular telephony industry as are their counterparts in other information providing 
“Determining, by the device and by processing the user data and the set of NPI values, a first set of” “features that affect likelihoods that the group of users who have accounts with the service provider will stop using the service provider for one or more services.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” McCausland teaches, in col. 14, ll. 23 and 24, “the customer’s account.” The identifying of the churn factors in Table 1 based on record data of customers/units in McCausland reads on the claimed “determining, by the device and by processing the user data and the set of NPI 
“Identifying, by the device” “a subgroup of users, of the group of users who have accounts with the service provider, that are predicted to stop using the service provider for the one or more services.” McCausland teaches, in col. 11, l. 67 to col. 12, ll. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” McCausland teaches, in col. 14, ll. 23 and 24, “the customer’s account.” The recognition of customers as having similar vulnerability values in McCausland reads on the claimed “identifying, by the device” “a subgroup of users, of the group of users.” The customers having accounts with the organization in McCausland reads on the claimed “users who have accounts with a service provider.” The customers having high vulnerability values in McCausland reads on the claimed “subgroup of users” “that are predicted to stop using the service provider for the one or more services.” Although Haponik is mentioned below, and not mentioned here in the rejection of the instant limitation, the examiner highlights the “segments” of Haponik (see p. 5/10) as another type of element that can read on the claimed “subgroup of users.”
“Determining, by the device and by processing a subset of the user data that corresponds to the subgroup of users who have been identified, a second set of” “features that are indicative of value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” The determining of customer worth factors and associated values in McCausland reads on the claimed “determining” “a second set of” “features that are indicative of value that the subgroup of users provide to the service provider.” The determining of customer worth factors and associated values after having identified vulnerable customers in McCausland reads on the claimed “determining, by the device and by processing a subset of the user data that corresponds to the subgroup of users who have been identified.”
“Determining, by the device” “a set of user scores for the subgroup of users, wherein the set of user scores represents predicted value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” McCausland teaches, in col. 12, ll. 30-33, “a task 156 calculates a single summary statistic that describes the customer worth.” The determining of customer worth in McCausland reads on the claimed “determining” “a set of user scores” and “wherein the set of user scores represents predicted value that the 
“Identifying, by the device and based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.” McCausland teaches, in col. 8, ll. 41-48, “As a result of procedure 88, churn likelihood and customer worth are determined for each customer. Based upon one or more of these parameters, customer/units are automatically distributed among ORUs. As discussed below, the ORUs may, in response to the automatic assignment of customers, proactively contact the customers and propose offers and actions which ameliorate churn.” The distributing of customer/units based on churn likelihood and customer worth values in McCausland reads on the claimed “identifying, by the device and based on the set of user scores, one or more users, of the subgroup of users.” The customer/units with higher churn likelihood and customer worth values in McCausland read on the claimed “targets that are to be offered one or more additional services,” wherein the actions to ameliorate churn in McCausland read on the claimed “additional services.”
“Determining, by the device and by processing particular user data that corresponds to a user of the one or more users who have been identified as targets, a third set of” “features that are indicative of a level of interest in particular services.” McCausland teaches, in col. 8, ll. 49-53, “A define customer problem parameters procedure 106 of process 86 allows an administrator to define potential customer problem factors and parameters related thereto and to store these parameters in a customer problem parameter entity 108 of database 42.” McCausland teaches, in col. 8, ll. 62-64, “Potential customer problem factors 
“Determining, by the device” “a set of service scores that represent predicted levels of interest of the user in a set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the 
“Selecting, by the device and based on the set of service scores, one or more services of the set of services.” McCausland teaches, in col. 14, ll. 44-50, “Referring back to FIG. 6, at task 188 an ORU may click the ‘actions’ tab of section 182 (see FIG. 11) to perform a customer action proposals process 218. Process 218 is discussed in more detail in connection with the flow chart of FIG. 13. Referring to FIG. 13, process 218 includes a task 220, which identifies one selected potential customer problem.”  McCausland teaches, in col. 14, ll. 58-62, “After task 220, a task 222 gets actions and associated priorities and reaction times which are associated with the selected potential customer problem in actions entity 112. Next, a task 224 displays the actions and associated priorities and reaction times to the ORU.” The selecting of actions in McCausland, based on the customer problems, reads on the claimed “selecting, by the device and based on the set of service scores, one or more services of the set of services.”
“Causing, by the device, a services package that includes the one or more services to be provided to a user device or an account associated with the user to permit the user device or the account to be used to accept the services 
	Sun teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by McCausland:
Each of the claimed “first set of” “features,” “second set of” “features,” and “third set of” “features” includes “weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
	Sun teaches issues related to classification problems (see abstract, p. 1616), similar to the claimed invention and to McCausland. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various factors of McCausland (including customer vulnerability, worth, and problem factors), to be weighted as in Sun, to harness the advantages for using machine learning for classification, wherein the classification accuracy of the classifier is enhanced, as taught by Sun 
	Sabbeh teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of McCausland and Sun:
The claimed “determining” is of “whether to use a first set of data models, a second set of data models, and/or a third set of data models to determine.” Sabbeh teaches, in the Abstract section on p. 273, “CRM systems use machine-learning models to analyze customers’ personal and behavioral data to give organization a competitive advantage by increasing customer retention rate. Those models can predict customers who are expected to churn and reasons of churn. Predictions are used to design targeted marketing plans and service offers. This paper tries to compare and analyze the performance of different machine-learning techniques that are used for churn prediction problem. Ten analytical techniques that belong to different categories of learning are chosen for this study.” Sabbeh teaches, in the Conclusion and Future Work section on p. 279, “The accuracy of the selected models was evaluated on a public dataset of customers in Telecom Company. Based on the findings of this study, ensemble – based learning techniques are recommended as both Random forest and Ad boost models gave the best accuracy. However, the study can be extended by including hybrid models and deep learning models.” The comparing, evaluating, and recommending of models involved with the CRM system of Sabbeh, reads on the claimed “determining, by a device, whether to use a first set of data models, a second set of data models, and/or a third set of data models to determine.”
The claimed “identifying” is “by using the first data model to process the first set of weighted features.” As explained above, the combination of McCausland and Sun already teaches the claimed “process the first set of weighted features.” Sabbeh teaches, in its abstract on p. 273, “CRM systems use machine-learning models to analyze customers’ personal and behavioral data to give organization a competitive advantage by increasing customer retention rate. Those models can predict customers who are expected to churn and reasons of churn. Predictions are used to design targeted marketing plans and service offers.” The use of machine-learning models in Sabbeh reads on the claimed “using a first data model.”
“Wherein the first data model comprises a classification artificial intelligence (AI) model.” Sabbeh teaches “machine-learning techniques” (see abstract, p. 273) that read on the claimed “first data model.” Sabbeh teaches that the machine-learning techniques involve classification (see p. 274 under “Bayes Algorithm”). While Haponik is not cited in the rejection of the instant limitation, Haponik is nevertheless relevant in that Haponik teaches that “Machine Learning is a subset of AI” (see p. 3/10), and thus, machine-learning techniques like those of Sabbeh read on the claimed “classification artificial intelligence (AI) model.”
“Wherein the second data model comprises a regression AI model.” Haponik teaches “Machine Learning” (see p. 3/10) that reads on the claimed “second data model.” Sabbeh teaches that machine learning involves regression (see p. 275 at “a) Random Forest”). While Haponik is not cited in the rejection of the instant limitation, Haponik is nevertheless relevant in that Haponik teaches that “Machine Learning is a subset of AI” (see p. 3/10), and thus, machine-learning techniques like those of Sabbeh (and/or Haponik) read on the claimed “regression (AI) model.”
“Wherein the third data model comprises a particular classification AI model or a particular regression AI model.” Sabbeh teaches that machine learning involves classification and regression (see p. 275 at “a) Random Forest”). While Haponik is not cited in the rejection of the instant limitation, Haponik is nevertheless relevant in that Haponik teaches that “Machine Learning is a subset of AI” (see p. 3/10), and thus, machine-learning techniques like those in Sabbeh read on the claimed “classification AI model” and “regression (AI) model.”
	Sabbeh teaches customer retention and use of machine learning, similar to the claimed invention and to the combination of McCausland and Sun. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of the combination of McCausland and Sun, to include use of machine learning models as in Sabbeh, because of the accuracy of results generated by the machine learning models, and because machine learning techniques have been widely used for evaluating the probability of customers to churn, as taught by Sabbeh (see under headings “A. Contribution” and “II. Machine-Learning for Churn Prediction” on p. 274).
	Haponik teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, and Sabbeh:
The claimed “determining” is “by using the second data model to process the second set of weighted features.” Haponik teaches, on p. 3/10, “Machine Learning gives you an opportunity to create self-learning models, which will have to make an appropriate task in the future e.g. predict customer churn, predict customer lifetime value (LTV).” The machine learning model in Haponik reads on the claimed “second data model.” Additionally or alternatively, Sabbeh teaches, under “Introduction” on p. 273, “CRM systems utilize business intelligence and analytical models to identify the most profitable group of consumers and target 
	Haponik teaches customer retention (see title), similar to the claimed invention and to the combination of McCausland, Sun, and Sabbeh. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer worth processing of the combination of McCausland, Sun, and Sabbeh, to include the use of machine learning models and artificial intelligence taught by Haponik, because doing so would facilitate extracting insights from data, and use of those findings to achieve goals and complete tasks through flexible adaptation, as taught by Haponik (see p. 3/10).
	Kim teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, and Haponik:
The claimed “determining” is “by using the third data model.” Kim teaches, in para. [0103], “the data mining and machine learning unit 248 calculates a score indicating a user interest level for each of device activities depending on predetermined user interest level weighted criteria.” The machine learning unit in Kim reads on the claimed “third data model.” Using the machine learning models of McCausland and Sabbeh in the context taught by Kim reads on the claimed “by using the third data model.” Additionally or alternatively, in one interpretation of the combination of references, Kim teaches additional functionality to apply to 
	Kim teaches providing coupons, discount services, and the like, to user (see para. [0006]), similar to the claimed invention and to the combination of McCausland, Sun, Sabbeh, and Haponik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem processing of the combination of McCausland, Sun, Sabbeh, and Haponik, to include use of the machine learning unit of Kim, to facilitate sending coupons, discount services, and the like to users in a way that the users tend to not dismiss the sent items as spam messages, as taught by Kim (see para. [0008]).
	Regarding claim 2, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, wherein determining the first set of weighted features comprises: determining a first set of features by processing the user data and the set of NPI values.” McCausland teaches, in col. 4, ll. 20-22, “records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The determining of records values and churn factor values in 
“Determining a first set of weights by processing the first set of features using one or more feature weighting techniques that are driven by machine learning.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.” Sun teaches, on p. 1616, “First, the deviation between two random variables is defined, and the weights of every feature are determined by using the principle of maximizing deviations between categories, then the value of same feature for all samples is weighted by the corresponding weights of samples, respectively. Finally the samples are used for SVM training and testing.” The determining of weights in Sun reads on the claimed “determining a first set of weights.” Maximizing deviations between categories and weighting values in Sun reads on the claimed “processing the first set of features using one or more feature weighting techniques.” The involvement of SVM training in Sun reads on the claimed “driven by machine learning.”
“Determining the first set of weighted features by assigning the first set of weights to the first set of features.” See the immediately preceding bullet point. The weighting of values in Sun reads on the claimed “assigning the first set of weights to the first set of features.” The rationales for combining the teachings of Sun with those of the other cited references, from the rejection of claim 1 above, also apply to this rejection of claim 2.
	Regarding claim 3, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, further comprising: performing, before identifying the subgroup of users, an evaluation on a set of data models that are capable of 
“Selecting the first data model, of the set of data models, based on a result of the evaluation.” See the immediately preceding bullet point. Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “selecting the first data model.” The rationales for combining the teachings of Sabbeh with those of the other cited references, as presented in the rejection of claim 1 above, also apply to this rejection of claim 3.
	Regarding claim 4, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, further comprising: performing, before determining the set of user scores, an evaluation on a set of data models that are capable of predicting value that the subgroup of users provide to the service provider.” As explained in the rejection of claim 1 above, McCausland teaches identifying customer worth, which reads on the claimed “determining the set of user scores;” Haponik teaches machine learning models that read on the claimed “set of data models;” and Haponik teaches using the models for predicting customer lifetime value, which reads on the claimed “capable of predicting value that the subgroup of users provide to the service provider.” Additionally, Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “evaluation on a set of data models.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer worth processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include the comparing and analyzing of the performance of machine learning techniques of Sabbeh, for purposes of enhancing accuracy, as taught by Sabbeh (see abstract on p. 273).
“Selecting the second data model, of the set of data models, based on a result of the evaluation.” See the immediately preceding bullet point. Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “selecting the second data model.” The rationales for combining the teachings of Sabbeh with those of the other cited references, as presented in the rejection of claim 1 above, also apply to this rejection of claim 4.

“The method of claim 1, further comprising: performing, before determining the set of service scores, an evaluation on a set of data models that are capable of predicting levels of interest of the user in a set of services.” As explained in the rejection of claim 1 above, McCausland teaches identifying customer problems, which reads on the claimed “determining the set of service scores;” Kim teaches machine learning units that read on the claimed “set of data models;” and Kim teaches using the units for calculating user interest levels, which reads on the claimed “capable of predicting levels of interest of the user in a set of services.” Additionally, Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “evaluation on a set of data models.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer problem processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include the comparing and analyzing of the performance of machine learning techniques of Sabbeh, for purposes of enhancing accuracy, as taught by Sabbeh (see abstract on p. 273).
“Selecting the third data model, of the set of data models, based on a result of the evaluation.” See the immediately preceding bullet point. Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “selecting the second data model.” The rationales for 
Regarding claim 21, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, further comprising: receiving, from the user, feedback data associated with the services package, wherein the feedback data indicates one or more of: whether the user enjoyed a services package, whether particular services in the services package align with interests of the user, or whether the services package prevented the user from switching to a competitor services provider; and retraining the third set of data models using the feedback data.” McCausland teaches, in col. 14, ll. 29-37, “Referring back to task 200, when no user input indicating an acceptance of an offer is detected, a query task 212 determines whether any particular offer is indicated as being rejected. Task 212 responds to user input indicating a rejection of the offer. When task 212 detects user input indicating that an offer has been rejected, a task 214 is performed to record the rejected offer along with relevant comments in offer history entity 210.” McCausland teaches, in col. 15, ll. 17-24, “Referring back to task 226, when no user input indicating an acceptance of an action is detected, a query task 236 determines whether any particular action is indicated as rejected. Task 236 responds to user input indicating a rejection of the action. When task 236 detects user input indicating an action has been rejected, a task 238 is performed to record the rejected action along with relevant comments in action history entity 234.” The receipt of rejection of the offer, and associated comments, in McCausland, reads on the claimed “receiving, from the user, feedback data associated with the services package.” The rejection in McCausland reads on the claimed “wherein the feedback data indicates one or more of: whether the user .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sun, further in view of Sabbeh, further in view of Haponik, further in view of Kim, and further in view of U.S. Pat. App. Pub. No. 2019/0253558 A1 to Haukioja et al. (hereinafter referred to as “Haukioja”).
	Regarding claim 7, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, wherein the user data includes the technical support data; wherein the technical support data includes call center data that describes one or more conversations between the user and one or more customer service representatives.” McCausland teaches in Table 2 (see col. 9), consideration of “Customer Service Calls,” “Service Quality,” and “Equipment Problems,” which 
“Wherein identifying the subgroup of users comprises: providing the first set of weighted features as input to the first data model to cause the first data model to output a churn score that represents a predicted likelihood that the user stops using the service provider.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” The identification of customers/units as vulnerable in McCausland reads on the 
	Haukioja teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, Haponik, and Kim:
“Wherein the churn score is based on a sentiment analysis of the one or more conversations between the user and the one or more customer service representatives.” Haukioja teaches, in its abstract, “customer calls are computationally sampled for speaker diarization and voice isolation, speech emotion recognition, unique salient feature extraction, reference pattern template matching, and automatic speech recognition. The system is adaptively programmable for recognizing and predicting SLA metrics such as: customer satisfaction, issue resolution, appropriate agent greeting and identification, customer understanding, acknowledgment, abandonment, sales attempts, and customer retention, etc. Rating scores are assigned to SLA metrics by intelligent speech emotion pattern recognition and machine learning algorithm.” The customer retention metric in Haukioja reads on the claimed “churn score,” the metrics being based on speech emotion recognition in Haukioja reads on the claimed “based on a sentiment analysis of the one or more conversations,” and 
	Haukioja teaches analytics involving customer retention (see abstract), similar to the claimed invention and to the combination of McCausland, Sun, Sabbeh, Haponik, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include sentiment analysis of customer calls as in Haukioja, for improved accuracy in predicting metrics like customer churn/retention, as taught by Haukioja (see para. [0020]).
	Claims 8, 9, 12, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Haponik, and further in view of Kim.
	Regarding claim 8, McCausland teaches the following limitations:
“A device, comprising: one or more memories; and one or more processors, operatively coupled to the one or more memories.” FIGS. 1 and 2 of McCausland read on the claimed “device.” McCausland teaches, in col. 3, ll. 49-52, “System 20 includes a server host computer 22 coupled to any number of client workstations 24 through a local area network 26.” The “database” in FIG. 2 of McCausland reads on the claimed “one or more memories.” The client workstations in McCausland read on the claimed “one or more processors.” The connections between client workstations 24 and database 42 in FIG. 2 of McCausland read on the claimed “operatively coupled to the one or more memories.”
“Use a” “module of a data model” “to determine whether to offer additional services to particular users of a group of users who have accounts with a service provider.” McCausland teaches, in col. 5, ll. 54-57, “FIG. 4 shows a flow chart of a churn history process 68 performed by system 20, and primarily by rule base 
“Receive user data associated with the group of users who have accounts with the service provider, wherein the user data includes at least one of user account data, user behavioral data, or technical support data.” McCausland teaches, in col. 4, ll. 4-10, “Data feeds 30 transport data from various data generating and storage facilities, such as a mobile switching center 32, a billing system 34, a customer service system 36, and other systems 38. Other systems 38 may include, for example, a customer activation system and/or additional mobile switching centers 32, billing systems 34 and customer service systems 36.” McCausland teaches, in col. 4, ll. 20-30, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like. Typically, such records are provided as they are created by switching center 32. 
“Determine, by processing the user data, user statistics data for the group of users who have accounts with the service provider.” McCausland teaches, in col. 4, ll. 20-22, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like.” McCausland teaches, in col. 14, ll. 23 and 24, “the customer’s account.” The determining of call durations based on records in McCausland reads on the claimed “determine” “user statistics data for the group of users.” The operation of at least the “normalizer” in FIG. 2 of McCausland reads on the claimed “by processing the user data.” The customers having accounts with the organization in McCausland reads on the claimed “users who have accounts with a service provider.”
“Determine, by processing the user data and the user statistics data, a first set of features that are indicative of contributing to user churn rates.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of 
“Identify” “a subgroup of users, of the group of users who have accounts with the service provider, that are predicted to stop using the service provider.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” McCausland teaches, in col. 14, ll. 23 and 24, “the customer’s account.” The recognition of customers as having similar vulnerability values in McCausland reads on the claimed “identify” “a subgroup of users, of the group of users.” The customers having accounts with the organization in McCausland reads on the claimed “users who have accounts with a service provider.” The customers having high vulnerability values in McCausland reads on the claimed “subgroup of users” “that are predicted to stop using the service provider.”
“Determine, by processing a subset of the user data that corresponds to the subgroup of users who have been identified, a second set of features that are indicative of value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” The determining of customer worth factors and associated values in McCausland reads on the claimed “determine” “a second set of features that are indicative of value that the subgroup of users provide to the service provider.” The determining of customer worth factors and associated values after having identified vulnerable customers in McCausland reads on the claimed “determine, by processing a subset of the user data that corresponds to the subgroup of users who have been identified.”
“Determine” “a set of user scores for the subgroup of users, wherein a user score, of the set of user scores, represents a predicted value that a particular user is to provide to the service provider.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” McCausland teaches, in col. 12, ll. 30-33, “a task 156 calculates a single summary statistic that describes the customer worth.” The determining of customer worth in McCausland reads on the claimed “determine” “a set of user scores” and “wherein a user score, of the set of user scores, represents a predicted value that a particular user is to provide to the service 
“Identify, based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.” McCausland teaches, in col. 8, ll. 41-48, “As a result of procedure 88, churn likelihood and customer worth are determined for each customer. Based upon one or more of these parameters, customer/units are automatically distributed among ORUs. As discussed below, the ORUs may, in response to the automatic assignment of customers, proactively contact the customers and propose offers and actions which ameliorate churn.” The distributing of customer/units based on churn likelihood and customer worth values in McCausland reads on the claimed “identify, based on the set of user scores, one or more users, of the subgroup of users.” The customer/units with higher churn likelihood and customer worth values in McCausland read on the claimed “targets that are to be offered one or more additional services,” wherein the actions to ameliorate churn in McCausland read on the claimed “additional services.”
“Determine, by processing particular user data that corresponds to a user of the one or more users who have been identified as targets, a third set of features that are indicative of a level of interest in particular services.” McCausland teaches, in col. 8, ll. 49-53, “A define customer problem parameters procedure 106 of process 86 allows an administrator to define potential customer problem factors and parameters related thereto and to store these parameters in a customer problem parameter entity 108 of database 42.” McCausland teaches, in col. 8, ll. 62-64, “Potential customer problem factors which a cellular telecommunications provider may find applicable are listed in Table 2.” 
“Determine” “a set of service scores that represent predicted levels of interest of the user in a set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After 
“Select, based on the set of service scores, one or more services of the set of services.” McCausland teaches, in col. 14, ll. 44-50, “Referring back to FIG. 6, at task 188 an ORU may click the ‘actions’ tab of section 182 (see FIG. 11) to perform a customer action proposals process 218. Process 218 is discussed in more detail in connection with the flow chart of FIG. 13. Referring to FIG. 13, process 218 includes a task 220, which identifies one selected potential customer problem.”  McCausland teaches, in col. 14, ll. 58-62, “After task 220, a task 222 gets actions and associated priorities and reaction times which are associated with the selected potential customer problem in actions entity 112. Next, a task 224 displays the actions and associated priorities and reaction times to the ORU.” The selecting of actions in McCausland, based on the customer problems, reads on the claimed “select, based on the set of service scores, one or more services of the set of services.”
“Cause a services package that includes the one or more services to be provided to a user device or an account associated with the user.” McCausland teaches, in col. 14, l. 62 to col. 15, l. 4, “After task 224, a query task 226 determines whether ORU input has been received indicating an acceptance of an action. In practice, an ORU may read or otherwise discuss a proposed action with the customer in a phone conversation. Desirably, the ORU will begin the discussion with lower 
	Sabbeh teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by McCausland:
The claimed “use a” “module of a data model” step includes “determine whether to use a first module of a data model, a second module of a data model, and/or a third module of a data model.” Sabbeh teaches, in the Abstract section on p. 273, “CRM systems use machine-learning models to analyze customers’ personal and behavioral data to give organization a competitive advantage by increasing customer retention rate. Those models can predict customers who are expected to churn and reasons of churn. Predictions are used to design targeted marketing plans and service offers. This paper tries to compare and analyze the performance of different machine-learning techniques that are used for churn prediction problem. Ten analytical techniques that belong to different categories of learning are chosen for this study.” Sabbeh teaches, in the Feature selection section on p. 276, “the selected models are used to generate predictions using the dataset” and “Each module requires initial parameters.” Sabbeh teaches, in the Conclusion and Future Work section on p. 279, “The accuracy of the selected models was evaluated on a public dataset of customers in Telecom Company. Based on the findings of this study, ensemble – based learning techniques are recommended as both Random forest and Ad boost models gave the best 
The claimed “identify” step involves “by using the first module of a data model to process the first set of features.” As explained above, McCausland already teaches the claimed “process the first set of features.” Sabbeh teaches, in its abstract on p. 273, “CRM systems use machine-learning models to analyze customers’ personal and behavioral data to give organization a competitive advantage by increasing customer retention rate. Those models can predict customers who are expected to churn and reasons of churn. Predictions are used to design targeted marketing plans and service offers.” The use of machine-learning models in Sabbeh reads on the claimed “by using the first module of a data model.”
“Select, before identifying the subgroup of users, the first module of the data model, of a first set of available modules, based on a first evaluation of the first set of available modules.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by 
“Select, before determining the set of user scores, the second module of the data model, of a second set of available modules, based on a second evaluation of the second set of available modules.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “select” “the second module of the data model, of a second set of available modules, based on a second evaluation of the second set of available modules.” The use of the chosen machine learning techniques of Sabbeh to determine customer worth in McCausland (see col. 7, l. 11), means that the machine learning techniques are established according to the claimed “before determining the set of user scores.”
“Select, before determining the set of service scores, the third module of the data model, of a third set of available modules, based on a third evaluation of the third set of available modules.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “select” “the 
	Sabbeh teaches customer retention, similar to the claimed invention and to McCausland. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of McCausland, to include use of machine learning models as in Sabbeh, because of the accuracy of results generated by the machine learning models, and because machine learning techniques have been widely used for evaluating the probability of customers to churn, as taught by Sabbeh (see under headings “A. Contribution” and “II. Machine-Learning for Churn Prediction” on p. 274).
	Haponik teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of McCausland and Sabbeh:
The claimed “determine” step includes “by using the second module of the data model to process the second set of features.” As explained above, McCausland already teaches aspects that read on the claimed “second set of features” for use as inputs, and Sabbeh teaches aspects that read on the claimed “using the second module of the data model.” Haponik teaches, on p. 3/10, “Machine Learning gives you an opportunity to create self-learning models, which will have to make an appropriate task in the future e.g. predict customer churn, predict customer lifetime value (LTV).” Use of machine learning models, such as those taught by McCausland and Sabbeh, for purposes taught by Haponik, reads on the claimed “by using the second module of the data model to process the second set of features.”

	Kim teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, and Haponik:
The claimed “determine” step includes “by using the third module of the data model to process the third set of features.” As explained above, McCausland already teaches aspects that read on the claimed “third set of features” for use as inputs, and Sabbeh already teaches aspects that read on the claimed “third module of the data model.” Kim teaches, in para. [0103], “the data mining and machine learning unit 248 calculates a score indicating a user interest level for each of device activities depending on predetermined user interest level weighted criteria.” Use of machine learning in the context taught by Kim reads on the claimed “by using the third module of the data model to process the third set of features.” See also the rationales involving Kim and mentioned in the rejection of independent claim 1.
	Kim teaches providing coupons, discount services, and the like, to user (see para. [0006]), similar to the claimed invention and to the combination of McCausland, Sabbeh, and Haponik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem processing of the combination of McCausland, Sabbeh, and Haponik, to include use of the machine learning unit of Kim, to facilitate sending coupons, discount services, and the like to users in a 
	Regarding claim 9, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further to: train the second module of the data model by using one or more machine learning techniques to process historical user data.” McCausland already teaches processing of records data (see col. 4, ll. 17-33) that reads on the claimed “process historical user data.” Haponik teaches, on p. 4/10, “data could be used by Machine Learning models. AI models during the training process will find correlations, uncover hidden patterns in data and create the final algorithm for churn prediction,” wherein the “data” includes “Purchases transaction history.” The training process performed on the models in Haponik reads on the claimed “train the second module of the data model by using one or more machine learning techniques,” and utilizing transaction history in the training reads on the claimed “to process historical user data.”
“Wherein the one or more machine learning techniques are used to identify a set of correlations between user behavior of users and particular value that the users add to the service provider.” See the immediately preceding bullet point. The finding of correlations during the training process in Haponik reads on the claimed “machine learning techniques are used to identify a set of correlations.” The relationship between the data involved in the training process in Haponik, and metrics like LTV (see p. 7/10), reads on the claimed “set of correlations between user behavior of users and particular value that the users add to the service provider.” The rationales for combining the teachings of Haponik with 
	Regarding claim 12, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8, wherein each user, of the subgroup of users, is predicted to stop using the service provider within a particular period of time.” McCausland teaches, in col. 12, ll. 1-3, “task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability.” The likelihood of churn of customers/units in McCausland reads on the claimed “wherein each user” “is predicted to stop using the service provider within a particular period of time.” The claimed “particular period of time” may include any period of time between when the likelihood of churn is determined and when the customer churns, as one example.
	Regarding claim 13, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further to: receive a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users who have accounts with the service provider over a given time period.” McCausland teaches, in col. 3, ll. 41-47, “system 20 may be useful for any organization and particularly for an organization that provides communications and/or information services, such as cellular telecommunication providers, paging service providers, cable television providers, on-line database providers, long-distance telecommunication service providers, and the like.” McCausland teaches, in col. 4, ll. 9-12, “Such systems are well known in the cellular telephony industry as are their counterparts in other information providing 
“Wherein the one or more processors, when determining the first set of features, are to: determine, as part of the first set of features, one or more additional features by using one or more feature determination techniques to process the set of NPI values.” McCausland teaches, in col. 4, ll. 42-44, “Normalizer 44 translates data feeds 30, either directly or from data collector 40, into consistently formatted data usable by system 20.” The normalizing of data feeds in McCausland reads on the claimed “determine, as part of the first set of features, one or more additional features by using one or more feature determination techniques to process the set of NPI values,” wherein the associated translating, formatting, and the like, in McCausland, reads on the claimed “feature determination techniques to process the set of NPI values.”

“The method of claim 1, further comprising: receiving, from the user, feedback data associated with the services package, wherein the feedback data indicates one or more of: whether the user enjoyed a services package, whether particular services in the services package align with interests of the user, or whether the services package prevented the user from switching to a competitor services provider; and retraining the third set of data models using the feedback data.” McCausland teaches, in col. 14, ll. 29-37, “Referring back to task 200, when no user input indicating an acceptance of an offer is detected, a query task 212 determines whether any particular offer is indicated as being rejected. Task 212 responds to user input indicating a rejection of the offer. When task 212 detects user input indicating that an offer has been rejected, a task 214 is performed to record the rejected offer along with relevant comments in offer history entity 210.” McCausland teaches, in col. 15, ll. 17-24, “Referring back to task 226, when no user input indicating an acceptance of an action is detected, a query task 236 determines whether any particular action is indicated as rejected. Task 236 responds to user input indicating a rejection of the action. When task 236 detects user input indicating an action has been rejected, a task 238 is performed to record the rejected action along with relevant comments in action history entity 234.” The receipt of rejection of the offer, and associated comments, in McCausland, reads on the claimed “receiving, from the user, feedback data associated with the services package.” The rejection in McCausland reads on the claimed “wherein the feedback data indicates one or more of: whether the user enjoyed a services package” (a rejected offer cannot be enjoyed) and “whether particular services in the services package align with interests of the user” (a .
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Haponik, further in view of Kim, and further in view of Sun.
	Regarding claim 11, Sun teaches the following limitations that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, Haponik, and Kim:
“The device of claim 8, wherein the first set of features are a first set of weighted features; wherein the second set of features are a second set of weighted features; and wherein the third set of features are a third set of weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
	Sun teaches issues related to classification problems (see abstract, p. 1616), similar to the claimed invention and to the combination of McCausland, Sabbeh, Haponik, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various factors of the combination of .
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Haponik, further in view of Kim, and further in view of U.S. Pat. App. Pub. No. 2020/0319857 A1 to Lonial et al. (hereinafter referred to as “Lonial”).
	Regarding claim 14, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8” “wherein the one or more processors, when identifying the subgroup of users, are to: provide the second set of features as input to the second module of the data model to cause the second module to output a particular user score that corresponds to the user.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” McCausland teaches, in col. 12, ll. 25-33, “a task 154 obtains quantized values for the various customer worth factors. Task 154 obtains these quantized values by extracting data for the customer worth factors for this customer/unit from customer/unit entity 66, and scaling and normalizing in accordance with the weight and range parameters obtained in task 152. After task 154, a task 156 calculates a single summary statistic that describes the customer worth.” The inputting of customer worth factors and related values in McCausland reads on the claimed “provide the second set of features as input,” and the outputting of customer worth in McCausland reads on the claimed “output a particular user score that corresponds to the user.” Haponik teaches 
	Lonial teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, Haponik, and Kim:
“Wherein the user data further includes online footprint data, wherein the online footprint data includes data that describes a set of reviews that the user has made relating to the service provider.” Lonial teaches, in para. [0129], use of “customer product reviews.” The customer product reviews in Lonial read on the claimed “online footprint data, wherein the online footprint data includes data that describes a set of reviews that the user has made relating to the service provider.”
“Wherein the particular user score is based on a sentiment analysis of the set of reviews that the user has made.” Lonial teaches, in para. [0129], “building sentiment analysis models of customer product reviews; and (b) use Decision Tree or Random Forest models to predict if a customer is likely to churn or stay loyal.” The prediction of how likely a customer is to churn in Lonial reads on the claimed “particular user score.” The prediction being based on sentiment analysis models of customer product reviews in Lonial reads on the claimed “based on a sentiment analysis of the set of reviews that the user has made.”
 	Lonial teaches customer analytics and customer behavior analysis (see between paras. [0127] and [0128]), similar to the claimed invention and to the combination of McCausland, Sabbeh, Haponik, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer evaluation processes (for evaluating vulnerability, worth, and/or problems) of the combination of McCausland, Sabbeh, Haponik, and Kim, to include the use of customer reviews and sentiment .
	Claims 15, 16, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Sun, further in view of Haponik, and further in view of Kim.
	Regarding claim 15, McCausland teaches the following limitations:
“A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” perform steps listed below. McCausland teaches, in col. 3, ll. 50-53, “System 20 includes a server host computer 22 coupled to any number of client workstations 24 through a local area network 26. Client workstations 24 are operated by administrator users and organization representative users (ORUs).” McCausland teaches, in col. 4, ll. 4-10, “Data feeds 30 transport data from various data generating and storage facilities, such as a mobile switching center 32, a billing system 34, a customer service system 36, and other systems 38. Other systems 38 may include, for example, a customer activation system and/or additional mobile switching centers 32, billing systems 34 and customer service systems 36.” The database in McCausland reads on the claimed “non-transitory computer-readable medium storing instructions.” The computers in McCausland read on the claimed “processors.” The software in McCausland reads on the claimed “instructions that, when executed by one or more processors, cause the one or more processors to” perform steps.
“Use” an “analysis” “to determine whether to offer additional services to particular users of a group of users who have accounts with a service provider.” 
“Receive user data associated with the group of users who have accounts with the service provider, wherein the user data includes user account data and user behavioral data.” McCausland teaches, in col. 4, ll. 20-30, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like. Typically, such records are provided as they are created by switching center 32. Billing system 34 provides customer dossier information, customer equipment or unit identification information, billing plan information, and accounting information, such as monthly billed amounts and amounts currently owed. In addition, billing system 34 provides information indicating when a 
“Receive a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users who have accounts with the service provider.” McCausland teaches, in col. 3, ll. 41-47, “system 20 may be useful for any organization and particularly for an organization that provides communications and/or information services, such as cellular telecommunication providers, paging service providers, cable television providers, on-line database providers, long-distance telecommunication service providers, and the like.” McCausland teaches, in col. 4, ll. 9-12, “Such systems are well known in the cellular telephony industry as are their counterparts in other information providing industries.” McCausland teaches, in col. 4, ll. 20-22, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like.” McCausland teaches, in col. 14, ll. 23 and 24, “the customer’s account.” Receiving indications of calls dropped by the providers (e.g., telecommunication service providers) in McCausland reads on the claimed “receive a set of network performance indicator (NPI) values that measure network performance of a network.” See also, Table 1 of McCausland, showing factors that read on the claimed “values.” The telecommunication networks of the telecommunication 
“Determine, by processing the user data and the set of NPI values, a first set of” “features that are indicative of contributing to user churn rates.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The identifying of the churn factors in Table 1 based on record data of customers/units in McCausland reads on the claimed “determine, by processing the user data and the set of NPI values, a first set of” “features that are indicative of contributing to user churn rates.”
“Identify, by performing the first” “analysis of the first set of” “features, a subgroup of users, of the group of users who have accounts with the service provider, that are predicted to stop using the service provider.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” 
“Determine, by processing a subset of the user data that corresponds to the subgroup of users, a second set of” “features that are indicative of a level of interest in particular services.” McCausland teaches, in col. 8, ll. 49-53, “A define customer problem parameters procedure 106 of process 86 allows an administrator to define potential customer problem factors and parameters related thereto and to store these parameters in a customer problem parameter entity 108 of database 42.” McCausland teaches, in col. 8, ll. 62-64, “Potential customer problem factors which a cellular telecommunications provider may find applicable are listed in Table 2.” McCausland teaches, in col. 12, ll. 15 and 16, “As shown in FIG. 6, program control enters a process 160 upon exiting process 150.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a 
“Process historical user data and historical NPI values.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The use of the churn factors in Table 1 based on record data of customers/units in McCausland reads on the claimed “process historical user data and historical NPI values.”
“Determine, by performing the second” “analysis of the second set of” “features, a set of service scores that represent predicted levels of interest that the subgroup of users have in a set of services.” McCausland teaches, in col. 12, ll. 
“Select, for a user, of the subgroup of users, one or more services of the set of services based on particular service scores of the set of service scores.” McCausland teaches, in col. 14, ll. 44-50, “Referring back to FIG. 6, at task 188 an ORU may click the ‘actions’ tab of section 182 (see FIG. 11) to perform a customer action proposals process 218. Process 218 is discussed in more detail in connection with the flow chart of FIG. 13. Referring to FIG. 13, process 218 includes a task 220, which identifies one selected potential customer problem.”  McCausland teaches, in col. 14, ll. 58-62, “After task 220, a task 222 gets actions and associated priorities and reaction times which are associated with the selected potential customer problem in actions entity 112. Next, a task 224 displays the actions and associated priorities and reaction times to the ORU.” The selecting of actions in McCausland, based on the customer problems, reads on the claimed “selecting, by the device and based on the set of service scores, one or more services of the set of services.”
“Cause a services package that includes the one or more services to be provided to a user device or an account associated with the user to permit user device or the account to be used to accept the services package.” McCausland teaches, in col. 14, l. 62 to col. 15, l. 4, “After task 224, a query task 226 determines whether ORU input has been received indicating an acceptance of an action. In practice, an ORU may read or otherwise discuss a proposed action with the customer in a phone conversation. Desirably, the ORU will begin the discussion with lower priority potential actions. This phone conversation may be originated by the customer (reactive mode) or by the ORU (proactive mode). If the customer agrees to accept the action, then the ORU may click an ‘accept’ button on the screen.” The communicating of the proposed action to the customer in McCausland reads on the claimed “cause a services package that includes the one or more services to be provided to a user device or an account associated with the user.” The ability of the customer to indicate acceptance of the action in McCausland reads on the claimed “to permit the user device or the account to be used to accept the services package.”
	Sabbeh teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by McCausland:
Wherein the claimed “use” an “analysis” includes to “determine whether to use a first machine-learning-driven analysis, a second machine-learning-driven analysis, and/or a third machine-learning-driven analysis.” Sabbeh teaches, in the Abstract section on p. 273, “CRM systems use machine-learning models to analyze customers’ personal and behavioral data to give organization a competitive advantage by increasing customer retention rate. Those models can predict customers who are expected to churn and reasons of churn. Predictions are used to design targeted marketing plans and service offers. This paper tries 
The claimed “process” step includes to “train a data model, which is to be used as part of the second machine-learning-driven analysis, by using one or more machine learning techniques.” Sabbeh teaches, in the Simulation Setup section on p. 276, “Training and testing datasets.” Sabbeh teaches, in the Support Vector Machine section on p. 277, “In order to train SVM.” These are a couple of examples, but training is mentioned throughout Sabbeh in connection with the machine learning models. The training of machine learning models in Sabbeh reads on the claimed “train a data model, which is to be used as part of the second machine-learning-driven analysis, by using one or more machine learning techniques.”

	Sun teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of McCausland and Sabbeh:
The claimed “first set of” “features” includes “weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
The claimed “second set of” “features” includes “weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
	Sun teaches issues related to classification problems (see abstract, p. 1616), similar to the claimed invention and to the combination of McCausland and Sabbeh. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various factors of the combination of McCausland and Sabbeh (including customer vulnerability and problem factors), to be weighted as in Sun, to harness the advantages for using machine learning for classification, wherein the classification accuracy of the classifier is enhanced, as taught by Sun (see abstract, p. 1616).
	Haponik teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, and Sun:
“Wherein the one or more machine learning techniques are used to create groups of personality profiles of users who share particular features.” Haponik teaches the creation of segments by machine learning, shown in the “Customer churn dashboard” on p. 8/10, that reads on the claimed “machine learning techniques are used to create groups of personality profiles of users who share particular features.”
	Haponik teaches customer retention (see title), similar to the claimed invention and to the combination of McCausland, Sabbeh, and Sun. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning processing of the combination of McCausland, Sabbeh, and Sun, to include the creation of segments of Haponik, because doing so would facilitate extracting insights from data, and use of those findings to achieve goals and complete tasks through flexible adaptation, as taught by Haponik (see p. 3/10).
	Kim teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, Sun, and Haponik:
Wherein the claimed “performing the second” “analysis” includes “performing the second machine-learning-driven analysis.” Kim teaches, in para. [0103], “the data mining and machine learning unit 248 calculates a score indicating a user interest level for each of device activities depending on predetermined user interest level weighted criteria.” The performance of the machine learning unit in Kim reads on the claimed “performing the second machine-learning-driven analysis.” See also the rejection rationales involving Kim mentioned in the rejection of claim 1.
	Kim teaches providing coupons, discount services, and the like, to user (see para. [0006]), similar to the claimed invention and to the combination of McCausland, Sabbeh, Sun, and Haponik. It would have been obvious to a person having ordinary skill in the art, before the 
	Regarding claim 16, the combination of McCausland, Sabbeh, Sun, Haponik, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, by processing the subset of the user data that corresponds to the subgroup of users who have been identified, a third set of weighted features that are indicative of value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” The determining of customer worth factors and associated values in McCausland reads on the claimed “determine” “a third set of” “features that are indicative of value that the subgroup of users provide to the service provider.” The determining of customer worth factors and associated values after having identified vulnerable customers in McCausland reads on the claimed “determine, by processing the subset of the user data that corresponds to the subgroup of users who have been identified.” As explained above in the rejection of claim 15, Sun teaches claimed “features” being “weighted features.”
“Determine, by performing a third machine-learning-driven analysis of the third set of weighted features, a set of user scores for the subgroup of users, wherein the set of user scores represents predicted value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” The determining of customer worth factors and associated values in McCausland reads on the claimed “determine, by performing a third” “analysis of the third set of” “features, a set of users scores” and “wherein the set of user scores represented predicted value that the” “users provide to the service provider.” The determining of customer worth factors and associated values after having identified vulnerable customers in McCausland reads on the claimed “user scores for the subgroup of users.” As explained above in the rejection of claim 15, Sun teaches claimed “features” being “weighted features,” and Haponik teaches the “third machine-learning-driven analysis.”
“Identify, based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.” McCausland teaches, in col. 8, ll. 41-48, “As a result of procedure 88, churn likelihood and customer worth are determined for each customer. Based upon one or more of these parameters, customer/units are automatically distributed among ORUs. As discussed below, the ORUs may, in response to the automatic assignment of customers, proactively contact the customers and propose offers and actions which ameliorate churn.” The distributing of customer/units based on 
“Wherein the set of service scores determined by performing the second machine-learning-driven analysis represent predicted levels of interest that the one or more users have in the set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a task 166 calculates summary statistics that describe each potential customer problem factor. In the preferred embodiment, task 166 generates a score in the range of 0-5 for each customer problem factor.” The quantized values in McCausland read on the claimed “predicted levels of interest that the subgroup of users have in a set of services.” As explained above in the rejection of claim 15, McCausland teaches elements that read on the claimed “set of service scores determined by performing the second” “analysis,” and Kim teaches the claimed “second” “analysis” being “machine-learning-driven.” The rationales for combining the teachings of the cited references, as set forth in the rejection of independent claim 15, also apply to this rejection of claim 16.
	Regarding claim 18, the combination of McCausland, Sabbeh, Sun, Haponik, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: perform a first evaluation on a first set of data models that are capable of being used as part of the first machine-learning-driven analysis, select a first data model, of the first set of data models, based on a result of the first evaluation.” Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “perform a first evaluation on a first set of data models that are capable of being used as part of the first machine-learning-driven analysis.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “select a first data model” “based on a result of the first evaluation.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer vulnerability processing of the combination of McCausland, Sabbeh, Sun, Haponik, and Kim, to include the comparing and analyzing of the performance of machine learning techniques of Sabbeh, for purposes of enhancing accuracy, as taught by Sabbeh (see abstract on p. 273).
“Perform a second evaluation on a second set of data models that are capable of being used as part of the second machine-learning-driven analysis; and select a second data model, of the second set of data models, based on a result of the second evaluation.” See the immediately preceding bullet point. Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “perform a second 
	Regarding claim 19, the combination of McCausland, Sabbeh, Sun, Haponik, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the second set of weighted features, cause the one or more processors to: determine a set of features by processing the subset of the user data that corresponds to the subgroup of users, determine a set of weights by processing the set of features using one or more feature weighting techniques, and determine the second set of weighted features by assigning the set of weights to the set of features.” McCausland teaches determining customer problem factors and related values that reads on the claimed “determine a set of features by processing the subset of the user data that corresponds to the subgroup of users.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.” Sun teaches, on p. 1616, “First, the deviation between two random variables is defined, and the weights of every feature are determined by using the principle of maximizing 
Regarding claim 23, the combination of McCausland, Sabbeh, Sun, Haponik, and Kim teaches the following limitations:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: identify an initial set of training features based on performing a set of feature identification techniques.” McCausland teaches, in col. 3, ll. 50-53, “System 20 includes a server host computer 22 coupled to any number of client workstations 24 through a local area network 26. Client workstations 24 are operated by administrator users and organization representative users (ORUs).” The computers in McCausland read on the claimed “processors.” The software in McCausland reads on the claimed “instructions that, when executed by one or more processors, further cause the one or more processors to” perform steps. Sabbeh teaches, in the Feature selection section of p. 276, “Before model training, feature selection is one of the most important factors that can affect the performance of models.” Sabbeh 
“Wherein the one or more instructions, that cause the one or more processors to determine the first set of weighted features, cause the one or more processors to: determine the first set of weighted features using the initial set of training features.” McCausland teaches, in col. 3, ll. 50-53, “System 20 includes a server host computer 22 coupled to any number of client workstations 24 through a local area network 26. Client workstations 24 are operated by administrator users and organization representative users (ORUs).” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The computers in McCausland read on the claimed “processors.” The software in McCausland reads on the claimed “instructions, that cause the one or more processors to” perform steps. The identifying of the churn factors in Table 1 based on record data of customers/units in McCausland reads on the claimed “determine the first set of” “features.” As explained above, Sun teaches that the “features” are “weighted features.” Sabbeh teaches, in the Simulation Setup section on p. 276, “Training .
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Sun, further in view of Haponik, further in view of Kim, and further in view of Lonial.
	Regarding claim 20, the combination of McCausland, Sabbeh, Sun, Haponik, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the user data further includes technical support data and online footprint data.” McCausland teaches, in col. 1, ll. 11-17, “Organizations which provide or deliver information in an environment of significant competition are particularly prone to churn. Such organizations include” “on-line database providers” “and the like.” McCausland teaches, in col. 4, ll. 20-22, “Such records detail” “feature usage” “and the like.” McCausland teaches in col. 6, Table 1, “Number of Customer Service Calls.” Data about service calls in McCausland reads on the claimed “technical support data” and data about feature usage relating to on-line databases in McCausland reads on the claimed “online footprint data.”
“Wherein the one or more instructions, that cause the one or more processors to determine the set of service scores, cause the one or more processors to: perform the second machine-learning-driven analysis of the second set of 
	Lonial teaches limitations below of claim 20 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, Sun, Haponik, and Kim:
“Wherein the set of service scores are based on a sentiment analysis of statements made by the user as found in the technical support data or the online footprint data.” Lonial teaches, in para. [0129], “building sentiment analysis models of customer product reviews; and (b) use Decision Tree or Random Forest models to predict if a customer is likely to churn or stay loyal.” The prediction of how likely a customer is to churn in Lonial reads on the claimed “set of service scores.” The prediction being based on sentiment analysis models of customer product reviews in Lonial reads on the claimed “based on a sentiment analysis of statements made by the user as found in the technical support data or the online footprint data.”
.

Response to Arguments
	In view of the amendments to the claims in the Response, the previous rejection of the claims under 35 USC 101 has been reconsidered and withdrawn. The amendments modify each of the independent claims by adding to it limitations in one of its previous dependent claims, wherein those previous dependent claims were not rejected as ineligible under 35 USC 101.
	On pp. 16-20 of the Response, the applicant argues that the amended claims overcome the previous claim rejections under 35 USC 103. The examiner finds the arguments unpersuasive. The applicant’s arguments are addressed in more detail in the paragraphs below.
	The applicant argues, on pp. 16 and 17 of the Response, that col. 11, ll. 7-10 of the cited McCausland reference fails to teach the “determining, by a device, that a condition is satisfied that causes the device to determine whether to offer additional services to particular users of a group of users who have accounts with a service provider” limitations of previous claim 1. The examiner finds the argument unpersuasive because the argument is moot as a result of the claim amendments in the Response. Due to the claim amendments, the particular passage at 
	The applicant argues, on pp. 17 and 18 of the Response, that McCausland fails to teach the claimed “determining, by a device, whether to use a first set of data models, a second set of data models, and/or a third set of data models to determine whether to offer additional services to particular users of a group of users who have accounts with a service provider” of amended independent claim 1. The applicant alleges deficiencies associated with the passage at col. 5, ll. 62-67 of McCausland (see Response, p. 17). The applicant alleges that the other cited references (Sun, Sabbeh, Haponik, and Kim) fail to remedy the deficiencies of McCausland (see Response, p. 18). The examiner finds the argument unpersuasive because, as explained in full detail in the 35 USC 103 section above, the combination of McCausland and Sabbeh teaches the claim limitations at issue. In other words, to the extent that McCausland is deficient, Sabbeh remedies the deficiency. Sabbeh teaches executing machine learning models, evaluating them, comparing their performances, and recommending models based thereon. The operations outlined in Sabbeh read on the claimed “determining” step.
	The examiner’s rebuttals in the preceding paragraphs also apply to the applicant’s arguments concerning independent claims 8 and 15 and their respective dependent claims (see Response, pp. 18-20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 8,909,564 B1 to Kaplow et al. describes training a plurality of different types of predictive models using training data, wherein each of the predictive models implements a different machine learning technique; obtaining one or more weights wherein each weight is associated with an answer category 
U.S. Pat. No. 11,144,940 B2 to Flora et al. describes predictive models to predict factors regarding a product (see abstract), wherein one factor can be customer churn rate (col. 2, ll. 34-49).
U.S. Pat. No. 11,232,465 B2 to Orr et al. describes a churn prediction system. (See abstract.)
U.S. Pat. App. Pub. No. 2020/0250270 A1 to Yu et al. describes a system that is operable to apply weighting factors to feature vectors used to train a machine-learning intent classification model. (See para. [0005].)
CA Pat. App. Pub. No. 2 896 089 A1 to Martinez et al. describes an instance weighted learning (IWL) machine learning model, wherein each of the machine learning training instances includes a state-action pair and is weighted during the training based on its associated quality value using a weighting factor that weights different quality values differently such that the classifier learns more from a machine learning training instance with a higher quality value than from a machine learning training instance with a lower quality value. (See abstract.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sun, Bo, Shi-Ji Song, and Cheng Wu. "A new algorithm of support vector machine based on weighted feature." 2009 International Conference on Machine Learning and Cybernetics. Vol. 3. IEEE, 2009.
        2 Sabbeh, Sahar F. "Machine-learning techniques for customer retention: A comparative study." International Journal of Advanced Computer Science and Applications 9.2 (2018).
        3 Haponik, Arthur. “Customer Retention: Machine Learning and Data Science,” Increase Customer Retention using Machine Learning [e.g.] | Addepto, 06 January 2019, https://addepto.com/increase-retention-machine-learning/. Accessed 23 September 2021.